

 
 
[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
 
 
LICENSE AGREEMENT
 
 


 
By and between
 


 
Merck Sharp & Dohme BV
 


 
and
 


 
Forest Laboratories Holdings Limited
 


 


 


 
Dated as of January 10, 2014
 

 
 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
 
 
ARTICLE 1
DEFINITIONS
 

 
 
ARTICLE 2
GRANT OF RIGHTS
 

 
 
2.1
Grants to Buyer.
 

 
2.2
Retention of Rights.
 

 
2.3
Sublicenses.
 

 
2.4
Grants to Seller.
 

 
2.5
No Implied Rights.
 

 
2.6
Covenants Relating to In-License Agreements and Other Agreements.
 

 
ARTICLE 3
TERRITORIAL RESTRICTIONS; COMPLIANCE
 

 
 
3.1
Buyer Restrictions
 

 
3.2
Seller Restrictions.
 

 
3.3
Compliance with Legal Requirements.
 

 
3.4
Compliance
 

 
ARTICLE 4
PAYMENTS AND RECORDS
 

 
 
4.1
Royalty.
 

 
4.2
Payments and Reports.
 

 
4.3
Payment Method.
 

 
4.4
Late Payments.
 

 
4.5
Withholding Taxes.
 

 
4.6
Records.
 

 
4.7
Audit.
 

 
ARTICLE 5
LICENSED PATENTS
 

 
 
5.1
Maintenance and Prosecution of Licensed Patents.
 

 
5.2
Enforcement of Licensed Patents.
 

 
5.3
Infringement Claims by Third Parties.
 

 
5.4
Invalidity or Unenforceability Defenses or Actions.
 

 
5.5
Third Party Licenses.
 

 
ARTICLE 6
LICENSED TRADEMARKS
 

 
 
6.1
Use of Licensed Trademarks.
 

 
6.2
Approval Procedures
 

 
6.3
Clearance; Registration, Prosecution and Maintenance of Licensed Trademarks.

 
6.4
Enforcement of Licensed Trademarks.
 

 
6.5
No Implied Rights.
 

 
ARTICLE 7
LICENSED DOMAIN NAMES
 

 
 
7.1
Ownership and Goodwill.
 

 
7.2
Registration and Maintenance.
 

 
7.3
Country-Specific Traffic.
 

 
7.4
Enforcement.
 

 
ARTICLE 8
CONFIDENTIALITY AND NON-DISCLOSURE
 

 
 
ARTICLE 9
DISCLAIMER OF WARRANTIES
 

 
 
ARTICLE 10
INDEMNITY
 

 
 
10.1
Indemnification of Seller.
 

 
10.2
Indemnification of Buyer.
 

 
10.3
Indemnification Procedures.
 

 
10.4
Limitation on Damages and Liability.
 

 
10.5
Insurance.
 

 
ARTICLE 11
TERM
 

 
 
11.1
Term.
 

 
11.4
Consequences of Termination.
 

 
ARTICLE 12
MISCELLANEOUS
 

 
 
12.1
Governing Law, Jurisdiction, Venue and Service.
 

 
12.2
Dispute Resolution.
 

 
12.3
Equitable Relief
 

 
12.4
Notices.
 

 
12.5
No Benefit to Third Parties.
 

 
12.6
Waiver and Non-Exclusion of Remedies.
 

 
12.7
Expenses
 

 
12.8
Assignment.
 

 
12.9
Use of Affiliates.
 

 
12.10
Amendment.
 

 
12.11
Independent Contractors.
 

 
12.12
Severability.
 

 
12.13
English Language.
 

 
12.14
Counterparts.
 

 
12.15
Entire Agreement.
 

 
12.16
Construction.
 



SCHEDULES


Schedule 1                      Seller Marks
Schedule 2                      Trademark Usage Guidelines and Quality Standards

 
 
 

--------------------------------------------------------------------------------

 

LICENSE AGREEMENT
 
                      This License Agreement (this “Agreement”) is made and
entered into effective as of January 10, 2014 (the “Effective Date”) by and
between Merck Sharp & Dohme BV, a limited liability company (a Besloten
Vennootschap) organized and existing under the Laws of the
Netherlands (“Seller”), and Forest Laboratories Holdings Limited, an entity
organized and existing under the Laws of Ireland (“Buyer”).  Seller and Buyer
are sometimes referred herein individually as a “Party” and collectively as the
“Parties.”
 
RECITALS
 
                      WHEREAS, Seller and Buyer are parties to that certain
Asset Purchase Agreement, dated as of November 29, 2013 (the “Asset Purchase
Agreement”), pursuant to which, effective as of the Closing, Buyer is purchasing
from Seller certain assets related to the Product in the Buyer Territory and
Seller is required to grant a license and right of reference to Buyer, and Buyer
is required to take a license and right of reference, under the Licensed IP and
Documentation to Exploit the Product and Other Products in the Buyer Territory;
and
 
                      WHEREAS, following the Closing, Buyer will Control certain
regulatory data and approvals with respect to the Product and is required to
grant a right of reference to Seller, and Seller is required to take a right of
reference, under such regulatory data and approvals with respect to the Product
to Exploit the Product and Other Products in the Seller Territory.
 
                      NOW, THEREFORE, in consideration of the premises and the
mutual promises and conditions hereinafter set forth and set forth in the Asset
Purchase Agreement, the other Ancillary Agreements, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties, intending to be legally bound, hereby agree as follows:
 
        ARTICLE 1                                
 
DEFINITIONS
 
Unless otherwise specifically provided herein, the following capitalized terms
shall have the meanings set forth in this Article 1 when used in this Agreement,
and capitalized terms used but not otherwise defined herein shall have the
respective meanings ascribed thereto in the Asset Purchase Agreement.
 
1.1 “Agreement” has the meaning set forth in the preamble hereto.
 
1.2 “Asset Purchase Agreement” has the meaning set forth in the recitals hereto.
 
1.3 “Assigned Patents” means those Patent Rights assigned to Buyer pursuant to
Section 5.20 of the Asset Purchase Agreement.
 
1.4 “Assigning Party” has the meaning set forth in Section 12.8.
 
1.5 “Buyer” has the meaning set forth in the preamble hereto.
 
1.6 “Buyer Indemnitees” has the meaning set forth in Section 10.2.
 
1.7 “Buyer Regulatory Approvals and Documentation” means any and all Regulatory
Approvals and other Regulatory Documentation related to the Product, or any
Other Product, in each case, that are Controlled by Buyer or any of its
Affiliates effective as of and following the Closing, including the Purchased
Regulatory Approvals and any other Regulatory Documentation included in the
Purchased Assets.
 
1.8 “Buyer Trademark” has the meaning set forth in Section 6.2.3.
 
1.9 “Consenting Party” has the meaning set forth in Section 12.8.
 
1.10 “Effective Date” has the meaning set forth in the preamble hereto.
 
1.11 “Enforcing Party” has the meaning set forth in Section 5.2.2.
 
1.12 “First Commercial Sale” means, with respect to a product, the first
purchase and sale of such product, following receipt of marketing approval, to
one or more Third Parties for value for use or consumption by the general
public.
 
1.13 “Generic Entry” means the First Commercial Sale in the Buyer Territory of a
second Generic Product, other than any Authorized or Owned Generic Product.
 
1.14 “Hatch-Waxman Act” means the United States “Drug Price Competition and
Patent Term Restoration Act” of 1984, as set forth at 21 U.S.C.
§355(b)(2)(A)(iv) or (j)(2)(A)(vii)(IV).
 
1.15 “Infringement” has the meaning set forth in Section 5.2.2.
 
1.16 “Invalidity Claim” has the meaning set forth in Section 5.4.
 
1.17 “Licensed IP and Documentation” has the meaning set forth in Section 2.1.
 
1.18 “Licensed Domain Names” means (a) Licensed Domain Names, as such term is
defined in the Asset Purchase Agreement and (b) any other domain names deemed
Licensed Domain Names pursuant to Section 7.1.
 
1.19 “Licensed Trademarks” means (a) the Licensed Trademarks, as such term is
defined in the Asset Purchase Agreement and (b) any other Trademarks (including,
for clarity, any trade dress) that are variations or derivatives of any
Trademark in subclause (a) above that Buyer, or the Parties jointly, may develop
under this Agreement for use on or in connection with the Exploitation of the
Product or any Other Product in the Buyer Territory, but in each case ((a) and
(b)), excluding any Seller Marks.
 
1.20 “[***] Product” means any Other Product [***].
 
1.21 “[***] Loss of Exclusivity” means, with respect to a [***], the First
Commercial Sale in the Buyer Territory of the second pharmaceutical product that
is (a) distributed under a Regulatory Approval approved by FDA expressly in
reliance on the prior approval of such [***] pursuant to 21 U.S.C. 355(j) and
(b) under applicable Law is substitutable for such [***] as administered to
patients without the intervention of a physician or other health care provider
with prescribing authority, other than any such pharmaceutical product described
in clauses (a) and (b) above that is marketed, distributed or sold in the Buyer
Territory by or on behalf of or under a license or sublicense from Buyer or any
of its Affiliates.
 
1.22 “Notice” has the meaning set forth in Section 12.4.1.
 
1.23 “Officials” has the meaning set forth in Section 3.4.2.
 
1.24 “Party” and “Parties” each has the meaning set forth in the preamble
hereto.
 
1.25 “Payment” has the meaning set forth in Section 3.4.2.
 
1.26 “Product Label” means, with respect to the Product or any Other Product in
the Buyer Territory, (a) the Regulatory Authority-approved full prescribing
information for the Product or any Other Product, as applicable, including any
required patient information and (b) all labels and other written, printed or
graphic matter upon a container, wrapper or any package insert utilized with or
for the Product or any Other Product, as applicable.
 
1.27 “Seller” has the meaning set forth in the preamble hereto.
 
1.28 “Seller Indemnitees” has the meaning set forth in Section 10.1.
 
1.29 “Seller Marks” means the trade names, corporate names, trade dress and
corporate logos of Seller or Seller’s Affiliates that are used by Seller or any
of Seller’s Affiliates in connection with the Product in the Buyer Territory or
the Product Business prior to or as of the Execution Date, but which are not
used exclusively in connection with the Product in the Buyer Territory or the
Product Business, including those Trademarks listed on Schedule 1.
 
1.30 “Seller Other Product” has the meaning ascribed to such term in Section
2.2.
 
1.31 “Seller Territory IP” means (a) counterparts of the Licensed Patents or
Assigned Patents in the Seller Territory and (b) the data, information and
know-how that is not generally known, that is Controlled by Seller or its
Affiliates, and is used by or on behalf of Seller, for the Manufacture of the
Product in the Seller Territory; provided, that if such data, information or
know-how becomes publicly disclosed (other than as a result of any disclosure by
Buyer in breach of its obligations under Section 5.4 of the Asset Purchase
Agreement or any other provision of any Ancillary Agreement), such data,
information or know-how shall no longer be deemed Seller Territory IP.
 
1.32 “Sublicensee” means a Third Party that is granted a sublicense by Buyer
under the grant in Section 2.1, as provided in Section 2.3.
 
1.33 “Supplied Product” has the meaning assigned to such term in the Supply
Agreement or the Clinical Supply Agreement, as applicable.
 
1.34 “Term” has the meaning set forth in Section 11.1.
 
1.35 “Third Party Claims” has the meaning set forth in Section 10.1.
 
           ARTICLE 2                                
 
GRANT OF RIGHTS
 
2.1 Grants to Buyer. Subject to the terms and conditions of this Agreement and
in consideration of the amounts due hereunder and under the Asset Purchase
Agreement, Seller hereby grants to Buyer and its Affiliates a license and right
of reference, with the right to grant sublicenses and further rights of
reference in accordance with Section 2.3, to the Licensed Patents, Licensed
Know-How, Licensed Regulatory Documentation, the Licensed Copyrights, the
Licensed Trademarks and the Licensed Domain Names and, solely in connection with
the grant in Section 2.1.3, to the Seller Territory IP (collectively, the
“Licensed IP and Documentation”):
 
2.1.1 to use, sell, offer for sale, have sold, promote, market, distribute and
otherwise commercialize (including the importation and exportation of compounds
(including asenapine), the Product in the Buyer Territory, which license shall
be, with respect to the foregoing rights, in each case, to the extent Controlled
by Seller or its Affiliates as of the Execution Date or any time thereafter,
exclusive (even as to Seller or its Affiliates), fully-paid, perpetual,
irrevocable, royalty-free and non-transferable (except as expressly provided in
this Agreement);
 
2.1.2 as necessary to obtain, maintain and hold Regulatory Approvals for and to
otherwise Exploit the Product in the Buyer Territory, which license shall be
exclusive, fully-paid, perpetual, irrevocable, royalty-free and non-transferable
(except as expressly provided in this Agreement);
 
2.1.3 subject to the applicable terms of the Supply Agreement and the Clinical
Supply Agreement with respect to Manufacture of Product, to Manufacture and have
Manufactured (including the importation or exportation of components (including
asenapine) for Manufacture) the Product worldwide for Exploitation of the
Product in the Buyer Territory, which license shall be, with respect to the
foregoing rights, in each case, to the extent Controlled by Seller or its
Affiliates as of the Execution Date or any time thereafter, non-exclusive,
fully-paid, perpetual, irrevocable, royalty-free and non-transferable (except as
expressly provided in this Agreement); and
 
2.1.4 with respect to Manufacture of Other Product, to Manufacture and have
Manufactured (including the importation or exportation of components (including
asenapine) for Manufacture) any Other Product worldwide for Exploitation of such
Other Product in the Buyer Territory, which license shall be, with respect to
the foregoing rights, in each case, to the extent Controlled by Seller or its
Affiliates as of the Execution Date or any time thereafter, non-exclusive,
fully-paid, perpetual, irrevocable, royalty-free and non-transferable (except as
expressly provided in this Agreement);
 
2.1.5 to Exploit any Other Product in the Buyer Territory, which license shall
be exclusive (subject to Section 2.2), fully-paid, perpetual, irrevocable,
royalty-free (except with respect to Combination Products, which shall be
royalty-bearing in accordance with this Agreement) and non-transferable (except
as expressly provided in this Agreement).
 
2.2 Retention of Rights.  Notwithstanding the rights granted to Buyer in this
Agreement, Seller retains, on behalf of itself and its Affiliates, and its and
their licensees, Sublicensees, licensors and distributors, such rights in and to
the Licensed IP and Documentation, in each case, as may be necessary or useful
(a) to perform its obligations under the Asset Purchase Agreement or any
Ancillary Agreement, including this Agreement, the In-License Agreements and the
Other Agreements, (b) to Manufacture or have Manufactured the Product or any
Other Product worldwide, (c) to export or import the Product or any Other
Product anywhere in the world in connection with the Manufacture or Exploitation
of the Product or any Other Product in the Seller Territory, (d) to Exploit the
Product or any Other Product in the Seller Territory and to develop Other
Product in the Buyer Territory as necessary for obtaining regulatory approvals
in the Seller Territory, (e) to perform research and development activities with
respect to asenapine in the Seller Territory and to perform research and
development activities with respect to asenapine (but excluding the Product) in
the Buyer Territory as necessary to obtain regulatory approvals in the Seller
Territory, and (f) to Manufacture, have Manufactured or Exploit products for use
in humans on a non-prescription basis and for use in animals
worldwide.  Notwithstanding clause (f) of this Section 2.2, Seller shall not,
and it shall cause its Affiliates not to, market, sell, distribute or otherwise
commercialize in the Buyer Territory a version of the Product that is available
for use by humans on a non-prescription basis prior to the later of (x) the last
to expire of the Valid Claims covering the Product under the Licensed Patents
and Assigned Patents and (y) the Milestone Termination Date.  For clarity,
nothing in the foregoing shall be deemed to grant to Seller (or its Affiliates)
any rights (express or implied) of Buyer or its Affiliates in any information,
data or intellectual property rights developed by Buyer or its Affiliates with
respect to Other Products, and Seller’s rights retained by the foregoing
provisions, as to Other Products, shall be solely to the extent such Other
Products are developed by Seller or its Affiliates independently of Buyer and
its Affiliates and Sublicensees (such Other Products, the “Seller Other
Products”), and in compliance with all terms of this Agreement, the Asset
Purchase Agreement and all other Ancillary Agreements.
 
2.3 Sublicenses.  Buyer shall have the right to grant sublicenses (and further
rights of reference) under the licenses and rights granted in Section 2.1 of
this Agreement through multiple tiers of Sublicensees; provided that Buyer shall
remain jointly and severally liable for the performance or non-performance of
any such Sublicensee.  Buyer hereby acknowledges that the grant of any such
sublicense shall not relieve Buyer of its obligations under this Agreement,
except to the extent such obligations are performed by such Sublicensee.  A copy
of any sublicense agreement executed by Buyer pursuant to this Section 2.3
(provided that the financial terms and other highly confidential information of
any such sublicense agreement may be redacted to the extent not pertinent to an
understanding of either Party’s obligations or benefits under this Agreement)
shall be provided to Seller within [***] after its execution by the parties
thereto.  Notwithstanding the foregoing, Buyer shall not be required to provide
any sublicense agreement entered into by Buyer pursuant to this Section 2.3 that
is entered into by Buyer in the ordinary course of its Exploitation of the
Product in the Buyer Territory to the extent that any such agreement (x)
consists of non-exclusive sublicenses under the Licensed Trademarks or Licensed
Copyrights granted for the sole purpose of performing services on behalf of
Buyer in connection with its Exploitation of the Product and (y) is otherwise
consistent with, and expressly made subject to, the terms and conditions of this
Agreement.
 
2.4 Grants to Seller. Subject to the terms and conditions of this Agreement,
Buyer (on behalf of itself and its Affiliates, licensees, Sublicensees and
distributors) hereby grants to Seller and its Affiliates a fully-paid,
royalty-free, non-transferable (except as expressly provided in this Agreement)
license and right of reference, with the right to grant sublicenses and further
rights of reference through multiple tiers, to all Buyer Regulatory Approvals
and Documentation as necessary to Exploit and Manufacture or have Manufactured
the Product and Seller Other Products solely for use, sale, offering for sale,
having sold, promotion, marketing or other commercialization in the Seller
Territory, which license shall be (a) exclusive with respect to such use, sale,
offering for sale, having sold, promotion, marketing or other commercialization
and (b) non-exclusive with respect to other Exploitation and Manufacturing of
the Product and Seller Other Products.  Buyer (on behalf of itself and its
Affiliates) hereby grants to Seller and its Affiliates a fully-paid,
royalty-free, perpetual license, with the right to grant sublicenses, to the
Assigned Patents as necessary to: (i) Exploit and Manufacture or have
Manufactured the Product and Seller Other Products solely for use, sale,
offering for sale, having sold, promotion, marketing or other commercialization
in the Seller Territory, which license shall be (x) exclusive with respect to
such use, sale, offering for sale, having sold, promotion, marketing or other
commercialization and (y) non-exclusive with respect to other Exploitation and
Manufacturing of the Product and Seller Other Products; and (ii) exercise those
rights of Seller and its Affiliates in Section 2.1.4 of the Asset Purchase
Agreement.
 
2.5 No Implied Rights.  For the avoidance of doubt, (a) Buyer and its
Affiliates, licensees, Sublicensees and distributors shall have no right,
express or implied, with respect to the Licensed IP and Documentation, except as
expressly provided in Section 2.1 and elsewhere in this Agreement, in Section
2.3(b)(ii) of the Supply Agreement and in the Clinical Supply Agreement, and (b)
Seller and its Affiliates, licensees, sublicensees and distributors shall have
no right, express or implied, with respect to the Buyer Regulatory Approvals and
Documentation, except as expressly provided in Section 2.4 and elsewhere in this
Agreement.  Except as expressly granted herein, in the Asset Purchase Agreement
or in any other Ancillary Agreement, neither Party grants the other Party any
right or license to any assets or rights, including intellectual property
rights, of such Party or its Affiliates.
 
2.6 Covenants Relating to In-License Agreements and Other Agreements.  Subject
to this Section 2.6, Buyer shall be bound by and enjoy the benefit of the terms
and conditions applicable to the Exploitation of the Product and any Other
Product, as permitted under this Agreement, under the In-License Agreements in
the Buyer Territory. Buyer agrees that it shall comply in all material respects
with the specific terms and conditions of such In-License Agreements in
connection with its receipt and exercise of rights hereunder or under the Supply
Agreement, to the extent Buyer has been provided a true and complete copy of
such In-License Agreement (provided that any such terms and conditions of each
In-License Agreement may be redacted to preserve the confidentiality of
financial information and Buyer shall not be obligated to comply with any such
redacted terms or conditions) and solely to the extent such compliance would not
contravene applicable Law or any provision of this Agreement, the Asset Purchase
Agreement or any Ancillary Agreement.  Seller, through its actions or inactions,
shall not be in material breach of any In-License Agreement or any Other
Agreement to the extent that being in such material breach materially adversely
affects Buyer’s rights under this Agreement or the Supply Agreement.  Buyer,
through its actions or inactions, shall not knowingly cause Seller to be in
material breach of any terms of In-License Agreement or any Other Agreement that
have been disclosed in writing to Buyer; provided, however, that in the event of
any allegation of such breach by a Third Party that is a party to any such
agreement, Buyer shall have the opportunity to cure such alleged breach in
accordance with (and for any period of cure provided in) the terms of the
applicable In-License Agreement or Other Agreement.
 
                            ARTICLE 3                                
 
TERRITORIAL RESTRICTIONS; COMPLIANCE SALES
 
3.1 Buyer Restrictions. In partial consideration of the rights and licenses
granted herein and for amounts due hereunder and under the Asset Purchase
Agreement, other than as expressly set forth in this Agreement, Buyer shall not
(and Buyer shall ensure that its Affiliates, and shall use commercially
reasonable efforts to ensure that its Sublicensees, do not), in all cases
outside the Buyer Territory, promote, market, sell or solicit orders for or
otherwise commercialize the Product or any Other Product, except pursuant to
this Agreement, the Asset Purchase Agreement or any other Ancillary
Agreement.  Seller acknowledges that, given the nature of modern communications
and advertising media, Buyer’s (and its Affiliates’ or Sublicensees’) marketing
and promotion of Product or any Other Product, intended for customers located in
the Buyer Territory, may be received or viewed by Persons outside of the Buyer
Territory, and such fact shall not be deemed to violate the foregoing covenant
so long as Buyer or the Person conducting such marketing or promotion does not
intend for such activities to influence buying or prescribing activities outside
of the Buyer Territory.
 
            3.2 Seller Restrictions. Seller shall not (and Seller shall ensure
that its Affiliates, and shall use commercially reasonable efforts to ensure
that its sublicensees hereunder, do not), in all cases outside the Seller
Territory, promote, market, sell, solicit orders for or otherwise commercialize
the Product or any Other Product, except pursuant to this Agreement, the Asset
Purchase Agreement or any other Ancillary Agreement.  Buyer acknowledges that,
given the nature of modern communications and advertising media, Seller’s (and
its Affiliates’, licensees’ or sublicensees’) marketing and promotion of Product
or any Other Product, intended for customers located in the Seller Territory,
may be received or viewed by Persons outside of the Seller Territory, and such
fact shall not be deemed to violate the foregoing covenant so long as Seller or
the Person conducting such marketing or promotion does not intend for such
activities to influence buying or prescribing activities outside of the Seller
Territory.
 
3.3 Compliance with Legal Requirements. Each of Buyer and Seller shall conduct,
and shall use commercially reasonable efforts to ensure that each of their
Affiliates, sublicensees, Sublicensees, and Third Party subcontractors and
distributors conduct, all its respective activities concerning the Product and
the Licensed IP and Documentation hereunder in material compliance with all
applicable Laws.  In addition, each Party certifies that it will not knowingly
employ or otherwise use in any capacity, the services of any Person debarred
under United States Law, including 21 U.S.C. Section 335a or who is the subject
of a conviction described in such section, in connection with the Exploitation
of the Product or the performance of any portion of its activities hereunder or
pursuant hereto, as the case may be.
 
3.4 Compliance. 
 
 
3.4.1 Compliance with Law.  Each Party shall maintain a compliance program
consistent with the “Compliance Program Guidance for Pharmaceutical
Manufacturers,” published by the Office of Inspector General, U.S. Department of
Health and Human Services.  Each Party agrees to conduct, to cause its
Affiliates to conduct, and to use commercially reasonable efforts to cause its
Sublicensees and Third Party contractors and distributors to conduct, the
activities contemplated with respect to this Agreement in a manner that is
consistent with applicable Law.
 
3.4.2 Governments and International Public Organizations.  Each Party shall not
make any payment, shall ensure that its Affiliates and shall use commercially
reasonable efforts to ensure that its Sublicensees and Third Party contractors
and distributors do not, make any payment, either directly or indirectly, of
money or other assets, including the compensation the Party derives from this
Agreement in connection with the subject matter of this Agreement (collectively
referred as a “Payment”), to (a) government or political party officials,
officials of international public organizations, candidates for public office,
or representatives of other businesses or Persons acting on behalf of any of the
foregoing (collectively referred as “Officials”) where such Payment would
constitute a violation of any Law applicable to Seller, Buyer or any of their
respective Affiliates, or (b) Officials if such Payment is for the purpose of
influencing decisions or actions with respect to the subject matter of this
Agreement.
 
3.4.3 No Authority.  Buyer acknowledges that no employee of Seller or its
Affiliates shall have authority to give any direction, either written or oral,
relating to the making of any commitment by Buyer or its agents to any Third
Party in violation of terms of this or any other provisions of this Agreement.
 
3.4.4 Exclusions List.  Each Party shall not use (and shall cause its Affiliates
not to use) any Person (including any employee, officer, director, Sublicensee
or Third Party contractor or distributor) who is (or has been) on the Exclusions
List of the Office of Inspector General, U.S. Department of Health & Human
Services.  Each Party certifies to the other Party that, as of the Effective
Date, such Party has screened itself, and its officers and directors against the
Exclusions List of the Office of Inspector General, U.S. Department of Health &
Human Services.
 
         ARTICLE 4                                
 
PAYMENTS AND RECORDS
 
 
4.1 Royalty.  As further consideration for the rights granted to Buyer
hereunder, commencing upon the First Commercial Sale of a Combination Product or
a [***] in the Seller Territory, Buyer shall pay to Seller a royalty of as a
percentage of Net Sales of Combination Products and [***] by Seller, its
Affiliates and Sublicensees in the Buyer Territory, which obligation shall
expire as described below in this Section 4.1.  Such royalty rate percentage
shall equal:  (a) [***] for Combination Products and [***] that are claimed, or
the use or Manufacture of which are claimed, by Patent Rights in the Licensed
Patents or Assigned Patents at the time of sale in the Buyer Territory by Buyer
or its Affiliate or sublicensee; and (b) [***] for Combination Products and
[***] that are not within the criteria in subsection (a) above, but that relied
on Licensed Know-How or clinical data or other know-how included in the
Purchased Assets to obtain regulatory approval in the Buyer Territory.  Buyer
acknowledges that (x) the Licensed Know-How and the information included in the
Licensed Regulatory Documentation licensed to Buyer are proprietary and valuable
and that without the Licensed Know-How and such information, Buyer would not be
able to obtain and maintain Regulatory Approvals with respect to the Combination
Products, (y) access to the Licensed Know-How and the rights with respect to the
Licensed Regulatory Documentation and the other rights granted hereunder have
provided Buyer with a competitive advantage in the marketplace beyond the
exclusivity afforded by the Licensed Patents and Assigned Patents and the Buyer
Regulatory Approvals and Documentation and (z) the royalties set forth in this
Section 4.1 are, in part, intended to compensate Seller for such exclusivity and
such competitive advantage.  The Parties agree that the royalty rate set forth
in this Section 4.1 reflects an efficient and reasonable blended allocation of
the value provided by Seller to Buyer.  For clarity, (1) [***] no royalty will
be owed under this Article 4 for any subsequent sales of any Combination Product
and (2) [***] no royalty or other payment will be owed under this Article 4 for
any subsequent sales of the applicable [***].
 
            4.2 Payments and Reports.  Buyer shall calculate all amounts payable
to Seller pursuant to Section 4.1 promptly after the end of each Calendar
Quarter and shall pay to Seller the amounts due with respect to a given Calendar
Quarter within [***] after the end of such Calendar Quarter.  Each payment of
royalties due to Seller shall be accompanied by the applicable Quarterly Net
Sales Report delivered pursuant to Section 5.15.1 of the Asset Purchase
Agreement and a calculation of the amount of royalty payment due on such Net
Sales for such Calendar Quarter.  Without limiting the generality of the
foregoing, Buyer shall require its Affiliates and Sublicensees to account for
their Net Sales of Combination Products or [***], as applicable, and to provide
such reports with respect thereto as if such sales were made by Buyer.
 
4.3 Payment Method.  All payments to be made by a Party under this Agreement
shall be paid in U.S. Dollars, by wire transfer, pursuant to the instructions of
Seller, as such instructions may be designated from time to time by Seller at
least 10 Business Days prior to the date payment is due.  Buyer shall have no
right to offset, set off or deduct any amounts from or against the amounts due
to Seller hereunder or under the Asset Purchase Agreement or any other Ancillary
Agreement.
 
4.4 Late Payments.  In the event that any payment is not paid in accordance with
the provisions of this Article 4 or the Supply Agreement, as applicable, the
overdue amount shall bear interest, at a rate equal to [***], as of the date
such payment is due, or the maximum rate permitted under applicable Law,
whichever is less, until the entire unpaid overdue amount shall have been paid
in full.
 
4.5 Taxes.
 
4.5.1 Withholding Taxes.  If applicable Laws require withholding of income or
other similar Taxes imposed upon any payments made by Buyer to Seller under this
Article 4, Buyer shall make such withholding payments to the applicable tax
authorities as may be required and shall subtract such withholding payments from
such payments.  Buyer shall submit reasonable proof of payment of the
withholding Taxes to Seller within a reasonable period of time. Buyer shall
promptly provide Seller with copies of the official receipts.  Buyer shall
render Seller reasonable assistance in order to allow Seller to obtain the
benefit of any present or future treaty against double taxation which may apply
to such payments.
 
4.5.2 Value Added Taxes and Similar Taxes.  All amounts due under this Article 4
are exclusive of sales, use, goods and services, value added, excise, and other
Taxes, duties or charges of a similar nature imposed by any Governmental
Authority, or other taxing authority. If any sales, use, goods and services,
value added, excise, or other Taxes, duties or charges of a similar nature will
be chargeable with respect to the payments or transactions hereunder, Buyer
shall pay, or upon receipt of invoice from Seller shall reimburse Seller for,
these amounts at the rate in force at the due time for payment or such other
time as is stipulated under the relevant legislation.  Each of Seller and Buyer
shall use commercially reasonable efforts to minimize obligations relating to
Taxes of the nature described in this Section 4.5.2 as a result of the
transactions contemplated by this Agreement.
 
4.6 Records.  Buyer and its Affiliates shall prepare and maintain complete and
accurate books and records of account, in accordance with GAAP, of all
transactions and other business activities under this Agreement, sufficient to
confirm the accuracy of all reports furnished by Buyer under this Agreement and
all payments by Buyer to Seller under this Agreement.  Such records shall be
maintained by Buyer and its Affiliates for the Calendar Year to which such
records pertain and for a period of [***] thereafter.
 
4.7 Audit.  Seller and its Affiliates shall have the audit rights set forth in
Section 5.16 of the Asset Purchase Agreement.
 
         ARTICLE 5                                
 
LICENSED PATENTS AND ASSIGNED PATENTS
 
5.1 Maintenance and Prosecution of Licensed Patent and Assigned Patents.  Buyer
shall have the sole right, but not the obligation, at its sole expense, to
prepare, file, prosecute and maintain (including with respect to related
interference, re-issuance, re-examination and opposition proceedings) the
Licensed Patents and Assigned Patents in the Buyer Territory.  Buyer shall have
the sole right to make decisions regarding patent term extensions, including any
extensions that are now or become available in the future with respect to the
Licensed Patents and Assigned Patents. Seller shall assist and cooperate with
Buyer as Buyer may reasonably request from time to time in connection with its
activities set forth in this Section 5.1.  Subject to the other provisions of
this Article 5, neither Seller nor Buyer shall, without the other Party’s prior
written consent, (a) take any action to abandon or withdraw any application for
any Licensed Patents or Assigned Patent, or (b) permit any Licensed Patents or
Assigned Patent to lapse or expire.  Notwithstanding the foregoing, Buyer may
elect to cease further prosecution or maintenance of particular patent
applications or patents in the Licensed Patents or Assigned Patents, and if
Buyer so elects it shall notify Seller in writing of any such proposed action
not less than [***] prior to the date on which any applicable filing or payment
is due.  Upon receipt of such notice, Seller shall have the right, but,
notwithstanding the foregoing, not the obligation to immediately assume control
of the preparation, filing, prosecution or maintenance of such Licensed Patents
and/or Assigned Patent at its sole expense.  All costs and expenses of
preparing, filing, prosecuting and maintaining the Licensed Patents and/or
Assigned Patents in the Buyer Territory shall be [***].
 
5.2 Enforcement of Licensed Patents and Assigned Patents.
 
5.2.1 Notice. If any Licensed Patent or Assigned Patent is allegedly to be or is
actually infringed by a Third Party in a manner relating to the Product or any
Other Product, the Party first having knowledge of such infringement shall
promptly notify the other in writing, which notice shall set forth the facts
known to such Party of that infringement in reasonable detail.
 
5.2.2 Licensed Patents and Assigned Patents.  Subject to Section 5.3.1 and this
Section 5.2.2, Buyer shall have the initial right, but not the obligation,
through counsel of its choosing, to control the enforcement of the Licensed
Patents and Assigned Patents against any activity involving the use,
development, formulation, testing, assembly, packaging, transportation,
importation, distribution, marketing, sale, offer for sale or other
commercialization activity relating to a product containing asenapine (an
“Infringement”), including the right to grant any Third Party rights and
licenses necessary to conduct activities under the Licensed Patents and/or
Assigned Patents.  In the event that Buyer decides not to enforce the Licensed
Patents against such Infringement, Buyer shall provide written notice thereof to
Seller within [***] after the date on which it provides notice or receives
notice in accordance with Section 5.2.1, in which case Seller shall have the
right, but not the obligation, to request that Buyer consent to Seller’s
enforcing the applicable Licensed Patents against such Infringement, such
consent not to be unreasonably withheld.  If Seller makes such request and Buyer
so consents, then Seller shall have the ability to control enforcement of the
Licensed Patents against such Infringement.  The Party enforcing the Licensed
Patents against an Infringement shall be referred to herein as the “Enforcing
Party.” [***]  If Seller gives such notice, the Parties shall discuss in good
faith the appropriate actions to be taken in response to such infringement;
provided, however, that if the Parties are unable to come to a mutually
acceptable resolution within [***] of such notice, then the Enforcing Party
shall be entitled to undertake such enforcement in its sole discretion, taking
Seller’s concerns into good faith consideration.
 
5.2.3 Enforcement Procedure; Costs and Recovery.  In the event that an Enforcing
Party asserts a claim or brings an infringement action ("Action") against an
Infringement in accordance with Section 5.2.2, the other Party shall cooperate
fully with the Enforcing Party in connection therewith, including furnishing
powers of attorney, being joined as a party plaintiff in such Action, providing
access to relevant documents and other evidence and making its employees
available at reasonable business hours.  The Enforcing Party in any Action
against such alleged Infringement shall consider in good faith any comments from
the other Party and shall keep the other Party reasonably informed of any steps
taken to preclude such infringement (provided that neither Party shall not be
required to disclose any information subject to the attorney/client privilege,
attorney work product or other highly confidential information).  The Enforcing
Party shall have the right to settle any such Action in its discretion; provided
that the Enforcing Party shall not have any right to settle any such Action,
including by the grant of any license rights, in a manner that materially
negatively impacts the other Party or any of Affiliates or sublicensees, except
(a) subject to Section 10.1(d), Buyer, as the Enforcing Party, without the
consent of Seller, shall have the right to settle any such Action based on the
Hatch-Waxman Act, and (b) otherwise, with the other Party’s prior written
consent, such consent not to be unreasonably withheld, conditioned or
delayed.  [***].  Any damages or other amounts collected shall be first
allocated to reimburse the Parties for their costs and expenses in enforcing the
Licensed Patents or Assigned Patents in order to make such recovery, which
amounts shall be allocated [***] if insufficient to cover the totality of such
expenses.  Any amount of recovery remaining after such reimbursement is made
shall be [***].
 
5.3 Infringement Claims by Third Parties.
 
5.3.1 Defense of Third Party Claims.  If a Third Party asserts that a Patent
Right owned or controlled by such Third Party is infringed by the Exploitation
or Manufacture of the Product or any Other Product, the Party first obtaining
knowledge of such a claim shall immediately provide the other Party notice of
such claim along with the related facts in reasonable detail (provided that such
Party shall not be required to disclose any information subject to the
attorney/client privilege, attorney work product or other highly confidential
information).
 
5.3.2 Buyer Territory.  Buyer shall have the first right, but not the
obligation, to undertake and control such defense to the extent it relates to
the Exploitation of the Product or any Other Product in the Buyer Territory,
including the right to grant any Third Party rights and licenses necessary to
conduct activities under the Licensed Patents or Assigned Patents in the Buyer
Territory; provided that Buyer shall not be entitled to assert a claim or
counterclaim against such Third Party based on any intellectual property rights
of Seller other than the Licensed IP and Documentation without Seller’s prior
written consent, such consent not to be unreasonably withheld, delayed or
conditioned; and, provided, further, that prior to commencing any such claim or
counterclaim hereunder, Buyer shall notify Seller of its intent to commence such
claim or counterclaim, and if Seller in good faith believes that the assertion
of any such claim or counterclaim by Buyer could have a material adverse effect
on the Seller Territory IP or Seller’s rights thereunder, Seller shall
promptly notify Buyer after receipt of such notice of intent and the Parties
shall discuss in good faith the appropriate actions to be taken in response to
such claim.  If Buyer does not accept control of the defense of a claim
described in Section 5.3.1 against Seller within [***] after receiving notice
thereof from, or giving notice thereof to, Seller pursuant to Section 5.3.1,
then Seller shall have the right, but not the obligation, to defend against such
claim at its expense, and in connection therewith Seller shall be entitled to
assert a claim or counterclaim against such Third Party based on Seller’s
Intellectual Property Rights or those of Buyer licensed to Seller hereunder.
 
5.3.3 Seller Territory.  Seller shall have the sole right, but not the
obligation, to control that portion of the defense of any such claim that
relates exclusively to the Exploitation of the Product or any Other Product in
the Seller Territory.
 
5.3.4 Defense Procedure.  The Party that does not control the defense of a claim
hereunder shall cooperate with the controlling Party, at the controlling Party’s
reasonable request and expense, in any such defense and shall have the right, at
its sole cost and expense, to be represented separately by counsel of its own
choice in any such proceeding.  In the event a Party is entitled to and brings a
claim or counterclaim in accordance with this Section 5.3, the other Party shall
cooperate fully with the claiming Party, at the claiming Party’s cost and
expense, in connection therewith, including furnishing powers of attorney, being
joined as a party plaintiff in such action, providing access to relevant
documents and other evidence and making its employees available at reasonable
business hours.  In connection with any such defense or claim or counterclaim,
the controlling Party shall consider in good faith any comments from the other
Party and shall keep the other Party reasonably informed of any steps taken in
connection with such defense, claim or counterclaim.
 
5.3.5 Allocation of Costs. All costs and expenses relating to any defense,
settlement and judgments in Litigation commenced or defended pursuant to this
Section 5.3 with respect to [***].  Any damages or other amounts collected shall
[***].
 
5.4 Invalidity or Unenforceability Defenses or Actions. If a Third Party
asserts, as a defense or as a counterclaim in any infringement action under
Section 5.2 or claim or counterclaim asserted under Section 5.3, or in a
declaratory judgment action or similar action or claim filed by such Third
Party, in any such case, that any Licensed Patent or Assigned Patent is invalid
or unenforceable (an “Invalidity Claim”), then the Party pursuing such
infringement action, or the Party first obtaining knowledge of such declaratory
judgment action, as the case may be, shall promptly give written notice thereof
to the other Party.  With respect to the Licensed Patents or Assigned Patents,
Buyer shall have the initial right, but not the obligation, through counsel of
its choosing, to defend against such Invalidity Claim, and shall have the right
to control settlement of such Invalidity Claim, including the right to grant any
Third Party rights and licenses necessary to conduct activities under the
Licensed Patents and/or Assigned Patents.  If Buyer defends such Invalidity
Claim, all costs and expenses of defending such action or claim shall be
[***].  Seller shall assist and cooperate with Buyer as Buyer may reasonably
request, [***], from time to time in connection with its activities set forth in
this Section 5.4, including by providing reasonable access to relevant documents
and other evidence and making its employees available at reasonable business
hours.  In connection with any such defense or claim or counterclaim, Buyer
shall consider in good faith any comments from Seller and shall keep Seller
reasonably informed of any steps taken, and shall provide copies of material
documents filed, in connection with such defense, claim or counterclaim,
excluding documents that are subject to a protective order.  With respect to the
Licensed Patents, if Buyer does not assume the defense of any such Invalidity
Claim by the date that is [***] prior to any required answer or response to such
Invalidity Claim, then Seller shall have the right, but not the obligation, to
undertake such defense, [***], and in such case Buyer shall assist and cooperate
with Seller as Seller may reasonably request, [***], from time to time in
connection with its activities set forth in this Section 5.4, including by
providing reasonable access to relevant documents and other evidence and making
its employees available at reasonable business hours.  In connection with any
such defense or claim or counterclaim, Seller shall consider in good faith any
comments from Buyer and shall keep Buyer reasonably informed of any steps taken,
and shall provide copies of material documents filed, in connection with such
defense, claim or counterclaim, excluding documents that are subject to a
protective order.
 
5.5 Third Party Licenses.  If a Party determines that the Exploitation of the
Product or any Other Product by Buyer, its Affiliates, licensees, Sublicensees
or distributors in the Buyer Territory may be asserted to infringe or
misappropriate any Patent or any other intellectual property right of a Third
Party, such that Buyer, its Affiliates, licensees, Sublicensees or distributors
may not be able to Manufacture or Exploit the Product or Other Product in the
Buyer Territory without material risk of being found to infringe the Patent or
intellectual property right of such Third Party, then such Party shall promptly
notify the other Party of such determination, and Buyer shall have the first
right, but not the obligation, to obtain a license or other rights from the
applicable Third Party to avoid any such infringement or misappropriation, and
take the lead on negotiating the terms of a license (or other rights) sufficient
to permit Buyer, its Affiliates, licensees, Sublicensees, and distributors to
Manufacture and Exploit the Product or any Other Product in the Buyer
Territory;  provided that, except with Seller’s prior consent to the contrary,
any such license shall not include exclusive rights granted to Buyer that would
prevent Seller from exercising the rights retained by Seller pursuant to Section
2.2, unless Buyer also would have the unencumbered right, but not the
obligation, for Buyer to transfer, by sublicense or otherwise, such rights to
Seller and, upon Seller’s request, Buyer promptly transfers such rights to
Seller.  [***]
 
            ARTICLE 6                                
 
LICENSED TRADEMARKS
 
6.1 Use of Licensed Trademarks.
 
6.1.1 Buyer hereby acknowledges that, as between Seller and Buyer, and subject
to the rights granted to Buyer under this Agreement, Seller retains all right,
title and interest in and to the Licensed Trademarks, together with all goodwill
associated therewith and all registrations and registration applications
therefor, on a worldwide basis and that nothing herein shall be construed to
accord to Buyer any rights in the Licensed Trademarks except for the license
rights expressly conferred by this Agreement.  Buyer shall not, and shall cause
its Affiliates, and shall use commercially reasonable efforts to cause its Third
Party licensees, Sublicensees and distributors not to, use in their respective
businesses, any Trademark that is confusingly similar to or a colorable
imitation of, misleading or deceptive with respect to or that dilutes any (or
any part) of the Licensed Trademarks or Seller Marks.
 
6.1.2 Buyer shall, and shall cause its Affiliates Third Party licensees,
Sublicensees and distributors to, (a) comply with the trademark usage guidelines
attached hereto as Schedule 2, as such Schedule may be updated reasonably from
time to time, upon [***]’ written notice to Buyer, (b) promptly make any changes
to all future Product Labeling, packaging with respect to any Product or any
Other Product, Product (or any Other Product) inserts and advertising,
marketing, promotional or other materials, all to the extent bearing any of the
Licensed Trademarks, as Seller may reasonably request to achieve compliance with
clause (a), and (c) refrain from taking any action that is reasonably likely to
endanger, destroy or similarly affect, in any material negative respect, the
Licensed Trademarks or the value of the goodwill associated with the Licensed
Trademarks or Seller’s rights in the Licensed Trademarks.
 
6.1.3 Buyer shall not, and shall cause its Affiliates, and shall use
commercially reasonable efforts to cause its Third Party licensees, Sublicensees
and distributors not to, (a) directly or indirectly, at any time challenge
Seller’s rights, title or interest in and to the Licensed Trademarks or in any
registration or registration application therefor in any jurisdiction, (b)
knowingly do or cause to be done any action that would materially impair the
rights of Seller in and to the Licensed Trademarks or in any registrations or
registration applications therefor in any jurisdiction, (c) represent to any
Third Party that it has, in any jurisdiction, any ownership rights in or to the
Licensed Trademarks or in any registration or registration application therefor
or any other rights in the Licensed Trademarks other than the specific license
rights conferred by this Agreement, or (d) register or attempt to register the
Licensed Trademarks, Seller Marks or any confusingly similar Trademark
(including any translation or transliteration of any of the Licensed Trademarks
or any colorable or confusing imitation thereof) as a Trademark with any
Governmental Authority in its own name or in the name of any of its Affiliate or
any Third Party in any jurisdiction.
 
6.1.4 Buyer acknowledges and agrees that no ownership rights are vested or
created in the Licensed Trademarks anywhere in the world by the licenses and
other rights granted in this Agreement (including, for clarity, under Section
2.1 of this Agreement, Section 2.3(b)(ii) of the Supply Agreement and the
Clinical Supply Agreement) and that, as between the Parties, Seller shall retain
and hold all ownership rights in the Licensed Trademarks and the Seller Marks
worldwide.
 
6.2 Approval Procedures.
 
6.2.1 Buyer shall, prior to its use in commerce, submit to Seller for review and
prior approval, any new, or any revisions to any existing, Product Label,
packaging with respect to the Product or any Other Buyer Product, Product or any
such Other Buyer Product insert and advertising, marketing, promotional or other
materials, in each case, solely to the extent bearing a Licensed Trademark, that
Buyer wishes to use on or in connection with the Exploitation of the Product or
any Other Product by Buyer in the Buyer Territory; provided that the foregoing
review and prior approval by Seller shall (a) not be required to the extent that
the applicable use of the Licensed Trademark described above is in compliance
with Section 6.1.2 and (b) be deemed completed and approved, if Seller fails to
respond to any such request for approval within [***] of Seller’s receipt of
such request.
 
6.2.2 At Seller’s request from time to time, Buyer shall, shall cause its
Affiliates, and shall use commercially reasonable efforts to cause its Third
Party licensees, Sublicensees and distributors to, furnish to Seller
representative samples of all Product Labeling, Product packaging, Product
inserts and advertising, and Product marketing, promotional or other materials
in each case to the extent bearing any of the Licensed Trademarks, for quality
control purposes, including web pages, brochures and stationery. 
 
6.2.3 Subject to Section 6.1.4, Buyer (and its Affiliates and Sublicensees)
shall have the rights to select and use any new Trademark, including, for
clarity, any trade dress, on or in connection with the Exploitation of the
Product or any Other Product in the Buyer Territory (each, a “Buyer Trademark”),
provided that such Buyer Trademarks are not confusingly similar to or otherwise
dilute the Seller Marks or Licensed Trademarks in the Buyer Territory.
 
6.3 Clearance, Registration, Prosecution and Maintenance of Licensed
Trademarks.  Seller shall be responsible for the clearance, registration,
prosecution and maintenance of the Licensed Trademarks in the Buyer
Territory.  All registrations and applications therefor shall be filed,
prosecuted, registered and maintained in the name of Seller.  All costs and
expenses of clearing, registering, prosecuting and maintaining the Licensed
Trademarks in the Buyer Territory shall be borne [***].  Seller shall not,
without Buyer’s prior written consent, not to be unreasonably withheld,
conditioned or delayed, take any action to abandon or withdraw any application
for any Licensed Trademark, or permit any registration for any Licensed
Trademark to lapse, expire or be cancelled; provided that upon reasonable notice
from Seller following Generic Entry, Seller may choose to assign[***] any
Licensed Trademark in the Buyer Territory to Buyer and thereafter, Licensed
Trademarks shall be deemed to exclude such assigned Trademark.  Seller shall
execute such documents as may be required in the reasonable opinion of Buyer for
Buyer to be entered as a “registered user” or recorded licensee of the Licensed
Trademarks or to be removed as registered user or licensee thereof.
 
6.4 Enforcement of Licensed Trademarks. Buyer shall have the first right, but
not the obligation, to enforce and defend the Licensed Trademarks in the Buyer
Territory, including (a) after consultation with Seller, defending against any
alleged, threatened or actual claim by a Third Party that the use of the
Licensed Trademarks in the Buyer Territory infringes, dilutes, misappropriates
or otherwise violates any Trademark or copyright of that Third Party or
constitutes unfair trade practices or any other like offense, or any other
claims as may be brought by a Third Party against a Party in connection with the
use of or relating to the Licensed Trademarks with respect to the Product or any
Other Product in the Buyer Territory and (b) taking such action as Buyer, after
consultation with Seller and subject to Seller’s prior approval, deems necessary
or commercially appropriate against a Third Party based on any alleged,
threatened or actual infringement, dilution, misappropriation or other violation
of, or unfair trade practices or any other like offense relating to, the
Licensed Trademarks by a Third Party in the Buyer Territory.  Seller shall
provide Buyer all reasonable assistance in connection with the foregoing
activities of Buyer, including executing any reasonably necessary documents or
instruments and making its employees available at reasonable business hours to
assist in such defense or enforcement.  If Buyer plans to cease, or ceases, any
action with respect to the enforcement or defense of any of the Licensed
Trademarks in the Buyer Territory, Buyer shall notify Seller in writing at least
[***] in advance of the due date of any action that is required with respect
thereto and, in such event, Seller may elect (but shall not be obligated), on
written notice to Buyer, to assume responsibility for and control over such
enforcement or defense or to take any such action in its own name or in the name
of Buyer.  [***] Any damages or other amounts recovered in any such proceeding
shall be [***].  Each Party shall provide to the other Party all reasonable
assistance requested by the other Party in connection with any such action,
defense, claim or suit under this Section 6.4[***].  Buyer shall obtain Seller’s
written consent before entering into any compromise, settlement or stipulation
with respect to any such action, defense, claim or suit, such consent not to be
unreasonably withheld, delayed or conditioned.  Buyer shall not knowingly take
any position or submit any argument with respect to such action, defense, claim
or suit that would be reasonably expected to materially endanger or impair the
Licensed Trademarks or Seller’s rights therein or Seller’s corresponding
Trademark rights outside the Buyer Territory.  Each Party[***] shall execute
such powers of attorney or other instruments and shall take such other actions
as the other Party may reasonably request as necessary to permit the other Party
to assume responsibility for and control over the enforcement or defense of the
Licensed Trademarks as permitted hereunder.
 
6.5 No Implied Rights.  Except as expressly provided in this Article 6, Buyer
shall have no right to register, maintain, prosecute, enforce or defend the
Licensed Trademarks.
 
       ARTICLE 7                                
 
LICENSED DOMAIN NAMES
 
7.1 Ownership and Goodwill.  Buyer acknowledges that it acquires no right, title
or interest in the Licensed Domain Names other than the rights expressly set
forth in this Agreement.  Seller shall own and retain all right, title and
interest in and to the Licensed Domain Names.  Buyer agrees not to directly or
indirectly contest or aid in contesting the ownership of the Licensed Domain
Names, or to take any action whatsoever in derogation of Seller’s claimed rights
therein.  Buyer or its Affiliates shall be prohibited from, and shall ensure
that any agreements with Sublicensees prohibit such Sublicensees from, (a) using
or registering any domain name or any social media identifier that consists of
or incorporates, in whole or in part, (i) any of the Seller Marks or (ii) any
term that is confusingly similar to, a colorable imitation of, or deceptive with
respect to, or that dilutes any of the Seller Marks or (b) knowingly doing any
act that is likely to materially impair Seller’s proprietary rights in or to the
Licensed Domain Names.  Buyer shall submit to Seller for review and prior
approval (such approval not to be unreasonably withheld, delayed or
conditioned), any proposed use of any domain names or social media identifiers
consisting of or incorporating the Licensed Trademarks, to the extent materially
different from any previously approved use; provided that the foregoing review
and prior approval by Seller shall be deemed completed and approved, if Seller
fails to respond to any such request for approval within [***] of Seller’s
receipt of such request; and provided, further, that with respect to any such
domain names, upon such approval by Seller, whether deemed or granted, as
applicable, such domain name shall be deemed a Licensed Domain Name hereunder.
 
7.2 Registration and Maintenance.
 
7.2.1 Subject to the remainder of this Section 7.2.1, (a) Seller, at its sole
cost and expense, shall register, as applicable, and maintain the Licensed
Domain Names and (b) neither Party shall intentionally take, or fail to take,
any action which may reasonably be expected to jeopardize the use, value,
validity, or enforceability of the Licensed Domain Names.  Seller shall not
allow any registration of the Licensed Domain Names to lapse, without first
providing Buyer with timely written notice thereof and offering to transfer to
Buyer such Domain Name, at Seller’s sole cost and expense.
 
7.2.2 Seller shall use the technical contact and server information as Buyer may
designate for use with each Licensed Domain Name, as Buyer may identify, to give
Buyer control over the use of such Licensed Domain Name and over the
administration and management of any website and web content associated with
such Licensed Domain Name.  Seller shall not change the technical contact or
server information for any of the Licensed Domain Names or take any action to
direct Internet traffic to any of the Licensed Domain Names to any server or IP
address other than those identified by Buyer.  Seller may, from time to time,
change the registrar for a Licensed Domain Name and Buyer agrees to assist and
cooperate with Seller, the old registrar or the new registrar in any way
necessary to effectuate such a change of registrar.
 
7.3 Country-Specific Traffic.  Buyer shall cause traffic to the Licensed Domain
Names, which traffic originates within a country outside the Buyer Territory, to
be re-directed to such ccTLD as Seller may designate in writing.  Among other
techniques that the Parties may mutually agree for re-directing traffic is the
placement of a hyperlink on the homepage of the generic “.com” top-level
Licensed Domain Names, which hyperlink shall be placed in a manner, form and
style mutually agreeable to the Parties, each acting reasonably.  Without
limitation of the foregoing, (a) Buyer shall ensure that the principal pages of
each Licensed Domain Names display in prominent font that such Licensed Domain
Name is “intended only for residents of the United States, its territories, and
Puerto Rico.” and (b) none of the websites corresponding to each of the Licensed
Domain Names shall include or otherwise use any Seller Mark, except as may be
expressly agreed in writing by Seller.
 
7.4 Enforcement. If Buyer becomes aware of any use, trafficking, or registration
of a Licensed Domain Name, Buyer shall promptly notify Seller of such use or
trafficking or registration.  Seller may take any action and institute legal,
administrative or other proceedings relating to the use, trafficking, or
registration of such Licensed Domain Names as Seller, in its sole discretion,
deems fit.  Buyer shall execute any and all documents and shall take such
actions as may be reasonably necessary to carry out such proceeding or
Litigation, including becoming a nominal party to any legal action.  If Seller
fails to take any action within [***] after notification of such use,
trafficking or registration, or notifies Buyer that it will not take any action,
then Buyer may take any action and institute legal, administrative or other
proceedings relating to such use, trafficking or registration as Buyer, in its
sole discretion, deems appropriate.  Seller agrees to execute any and all
documents and to do such acts as may be reasonably necessary to carry out such
proceeding or Litigation, including becoming a nominal party to any legal
action.  [***]
 
       ARTICLE 8                                
 
CONFIDENTIALITY AND NON-DISCLOSURE
 
The rights and obligations of each of the Parties with respect to Confidential
Information hereunder shall be governed by the terms of Section 5.4 of the Asset
Purchase Agreement.
 
       ARTICLE 9                                
 
DISCLAIMER OF WARRANTIES
 
 
9.1 BUYER ACKNOWLEDGES AND AGREES THAT, EXCEPT FOR THE EXPRESS REPRESENTATIONS
AND WARRANTIES CONTAINED IN ARTICLE 3 OF THE ASSET PURCHASE AGREEMENT, SELLER
HAS MADE NO REPRESENTATION OR WARRANTY WHATSOEVER TO BUYER, EXPRESS OR IMPLIED,
RELATED TO THE LICENSED IP AND DOCUMENTATION OR THE TRANSACTIONS CONTEMPLATED
HEREBY.  WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, BUYER ACKNOWLEDGES
AND AGREES THAT, EXCEPT AS EXPRESSLY PROVIDED IN ARTICLE 3 OF THE ASSET PURCHASE
AGREEMENT, BUYER IS LICENSING THE RIGHTS GRANTED TO IT HEREUNDER WITHOUT ANY
OTHER EXPRESS WARRANTIES OR ANY IMPLIED WARRANTIES, EITHER IN FACT OR BY
OPERATION OF LAW, BY STATUTE OR OTHERWISE, INCLUDING ANY WARRANTY OF QUALITY,
THE FITNESS FOR A PARTICULAR PURPOSE, MERCHANTABILITY, CONDITION OF THE ASSETS,
AS TO THE NON-INFRINGEMENT OF ANY INTELLECTUAL PROPERTY RIGHTS OF ANY PERSON OR
AS TO ANY OTHER MATTER.
 
ARTICLE 10      
                          
                                                              INDEMNITY
 
10.1 Indemnification of Seller. Subject to this Article 10, Buyer shall
indemnify, defend and hold harmless Seller and its Affiliates, and their
respective licensors, licensees, officers, directors, employees and agents
(collectively, “Seller Indemnitees”) from and against any and all Losses
incurred by them in connection with any and all Litigation by Third Parties
(collectively, “Third Party Claims”) against a Seller Indemnitee solely to the
extent arising from or occurring as a result of:  (a) any breach by Buyer of any
term of this Agreement (including any breach of Section 3.3 or Section 3.4
hereof); (b) the fraud, gross negligence or willful misconduct on the part of
Buyer or any of its Affiliates or Sublicensees in the performance of Buyer’s
obligations under this Agreement; (c) the Manufacture and Exploitation of the
Product or any Other Product by or on behalf of Buyer, its Affiliates and
Sublicensees (excluding, for clarity, the Manufacture of Supplied Product by
Seller pursuant to the Supply Agreement); or (d) any settlement by Buyer as the
Enforcing Party of an Infringement action pursuant to Section 5.2.3(a), except,
in each case ((a),(b), (c) and (d) above), to the extent of those Third Party
Claims arising from or occurring as a result of matters covered by subsections
(a) or (b) of Section 10.2, subsections (a) or (b) in Section 7.2 of the Supply
Agreement or indemnification obligations of Seller or its Affiliates under the
Clinical Supply Agreement, as to which Third Party Claims each Party shall
indemnify the other Party and the Seller Indemnitees or the Buyer Indemnitees,
as applicable, to the extent of its liability for such Third Party Claims.
 
10.2 Indemnification of Buyer. Subject to this Article 10, Seller shall
indemnify, defend and hold harmless Buyer and its Affiliates and Sublicensees,
and their respective officers, directors, employees and agents (collectively,
“Buyer Indemnitees”) from and against any and all Losses incurred by them in
connection with any and all Third Party Claims against any such Buyer Indemnitee
solely to the extent arising from or occurring as a result of: (a) any breach by
Seller of any term of this Agreement or (b) the fraud, gross negligence or
willful misconduct on the part of Seller or any of its Affiliates in the
performance of Seller’s obligations under this Agreement, except, in each case
((a) and (b) above), to the extent of those Third Party Claims arising from or
occurring as a result of matters covered by subsections (a), (b), (c) or (d) of
Section 10.1, subsections (a), (b) or (c) of Section 7.1 of the Supply Agreement
or indemnification obligations of Buyer or its Affiliates under the Clinical
Supply Agreement, as to which Third Party Claims each Party shall indemnify the
other Party and the Seller Indemnitees or the Buyer Indemnitees, as applicable,
to the extent of its liability for such Third Party Claims.
 
10.3 Indemnification Procedures.  All indemnification claims in respect of Buyer
or any Buyer Indemnitee shall be made solely by Buyer, and all indemnification
claims in respect of Seller or any Seller Indemnitee shall be made solely by
Seller and, in each case, shall be governed by Section 7.2 of the Asset Purchase
Agreement.  Notwithstanding anything herein to the contrary, the Parties’
respective indemnification obligations under this Article 10 shall not apply to
any Losses or Third Party Claims for which such Party is entitled to
indemnification under the Asset Purchase Agreement (excluding for this purpose,
application of the limitations in Section 7.3 of the Asset Purchase Agreement).
 
10.4 Limitation on Damages and Liability. OTHER THAN WITH RESPECT TO CLAIMS
UNDER SECTIONS 10. AND 10.2, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
AND EXCEPT WITH RESPECT TO A CLAIM ARISING OUT OF FRAUD, GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT, NEITHER PARTY NOR ANY OF ITS AFFILIATES SHALL BE LIABLE FOR
SPECIAL, INDIRECT, INCIDENTAL, MULTIPLE, PUNITIVE OR CONSEQUENTIAL DAMAGES, OR
FOR LOST PROFITS, REVENUE OR INCOME, DIMINUTION IN VALUE OR LOSS OF BUSINESS
OPPORTUNITY, WHETHER IN CONTRACT, WARRANTY, NEGLIGENCE, TORT, STRICT LIABILITY
OR OTHERWISE, ARISING OUT OF OR WITH RESPECT TO THIS AGREEMENT, EVEN IF THAT
PARTY HAS BEEN PLACED ON NOTICE OF THE POSSIBILITY OF SUCH DAMAGES.  FOR
CLARITY, THE FOREGOING SHALL NOT LIMIT EITHER PARTY’S RIGHTS OR OBLIGATIONS
UNDER SECTION 10.1 OR 10.2 WITH RESPECT TO THIRD PARTY CLAIMS AND LOSSES.
 
10.5 Insurance. As of the Effective Date, Buyer shall have and maintain adequate
insurance coverage, which policies shall be in effect during the Term,
including: (a) products liability coverage and comprehensive general liability
insurance of not less than [***]; (b) auto liability insurance of not less than
[***]; and (c) any other insurance, including workers’ compensation, cyber
liability and professional liability, necessary to cover its obligations under
this Agreement and that are consistent with normal business practices of prudent
companies similarly situated; provided that if any such policy is held on a
claims-made basis, such policy shall be maintained throughout the Term and for a
period of [***] thereafter.  Such policies shall be blanket policies and shall
insure against Liability on the part of Buyer and any of its Affiliates, as
their interests may appear, due to injury, disability or death of any person or
persons, or injury to property, arising from the Exploitation and Manufacture of
the Product and any Other Product.  Such policies maintained by Buyer shall name
Seller and its Affiliates as additional insureds.  All insurers providing such
policies shall have an AM Best (A-) or higher rating. Buyer shall provide Seller
with certificates of insurance evidencing that the policies required to be
maintained by Buyer hereunder are in full force and effect annually and, upon
Seller’s request, copies of such policies shall be provided. Should any of the
policies be cancelled, terminated or otherwise materially altered before the
expiration date thereof, notice will be delivered in accordance with the policy
provisions in writing to Seller.  Buyer’s insurers shall waive all rights of
subrogation against Seller, its Affiliates and its and their officers, directors
and employees.  Buyer’s insurance shall be primary with no contribution by
Seller’s insurance.
 
  ARTICLE 11   
                             
                                              TERM 
 
11.1 Term. The term of this Agreement shall commence on the Effective Date and
shall continue in full force and effect until terminated upon the mutual written
agreement of Buyer and Seller at any time (such period, the “Term”).
 
11.2 Consequences of Termination.
 
11.2.1 Termination of Agreement.  Upon the termination of this Agreement by
agreement of the Parties (as provided in Section 11.1), all of the licenses
granted by the Parties under this Agreement, and any sublicenses related thereto
entered into by either Party as permitted hereunder, shall terminate in their
entirety.
 
11.2.2 Accrued Rights.  The termination of this Agreement for any reason shall
be without prejudice to any rights that shall have accrued to the benefit of a
Party prior to such termination.  Such termination shall not relieve a Party
from obligations that are expressly indicated to survive the termination of this
Agreement.
 
11.2.3 Survival.  Without limiting the foregoing, Articles 8, 9, 10, 11 and 12
shall survive the termination of this Agreement for any reason.
 
   ARTICLE 12          
                      
                                                              MISCELLANEOUS
                                  12.1 Governing Law, Jurisdiction, Venue and
Service.
 
12.1.1 Governing Law.  This Agreement shall be governed by and construed in
accordance with the Laws of the State of New York, excluding any conflicts or
choice of Law rule or principle that might otherwise refer construction or
interpretation of this Agreement to the substantive Law of another jurisdiction.
 
12.1.2 Jurisdiction.  Subject to Sections 12.2, 12.3 and 12.12, the Parties
hereby irrevocably and unconditionally consent to the exclusive jurisdiction of
the courts of the State of New York and the United States District Court for the
Southern District of New York for any action, suit or proceeding (other than
appeals therefrom) arising out of or relating to this Agreement, and agree not
to commence any action, suit or proceeding (other than appeals therefrom)
related thereto except in such courts.  The Parties irrevocably and
unconditionally waive their right to a jury trial.
 
12.1.3 Venue. Subject to Sections 12.2 and 12.3, the Parties further hereby
irrevocably and unconditionally waive any objection to the laying of venue of
any action, suit or proceeding (other than appeals therefrom) arising out of or
relating to this Agreement in the courts of the State of New York or in the
United States District Court for the Southern District of New York, and hereby
further irrevocably and unconditionally waive and agree not to plead or claim in
any such court that any such action, suit or proceeding brought in any such
court has been brought in an inconvenient forum.
 
12.1.4 Service.  Each Party further agrees that service of any process, summons,
notice or document by registered mail to its address set forth in Section 12.4.2
shall be effective service of process for any action, suit or proceeding brought
against it under this Agreement in any such court.
 
12.2 Dispute Resolution.  Except as expressly set forth herein, any Dispute
arising hereunder shall be resolved in accordance with Section 9.10 of the Asset
Purchase Agreement.  With respect to any Dispute relating to Seller’s rights or
Buyer’s obligations under Article 6 of this Agreement, the Parties agree (a)
that any such Dispute shall not be an Excluded Dispute and (b) to first attempt
to resolve any such Dispute through good faith negotiations between in-house
trademark counsel or other appropriate representatives appointed by the Parties
(or their delegates) with the authority to settle such Dispute.  If such Dispute
cannot be resolved through negotiations between such representatives within
[***] thereafter or within such other time period as the Parties may agree, then
either Party may elect to resolve such Dispute in accordance with Section 9.10
of the Asset Purchase Agreement.
 
12.3 Equitable Relief.  The Parties agree that irreparable damage would occur in
the event that the terms of Article 6 of this Agreement are breached.  It is
accordingly agreed that the Parties shall be entitled to an injunction or
injunctions, whether preliminary or permanent, to prevent such breaches of
Article 6 and to cause by an order of specific performance requiring compliance
with the terms and provisions of Article 6, in any court of the United States or
any state having jurisdiction, in each case, solely to the extent required to
cure the applicable breach.  Such injunctive relief would be in addition to any
other remedy to which the applicable Party is entitled at law or in
equity.  Each Party hereby waives (a) any requirement that the other Party post
a bond or other security as a condition for obtaining any such relief, and (b)
any defenses in any action for specific performance, including the defense that
a remedy at law would be adequate.  For clarity, the Parties agree that no
injunction hereunder shall be sought by or granted to Seller to prevent Buyer
from using the Licensed Trademarks in connection with Exploitation of Products
in the Buyer Territory to the extent such use is in compliance with Article 6.
 
12.4 Notices.
 
12.4.1 Notice Requirements.  Any notice, request, demand, waiver, consent,
approval or other communication permitted or required under this Agreement
(each, a “Notice”) shall be in writing, shall refer specifically to this
Agreement and shall be deemed given only if delivered by hand or sent by
facsimile transmission (with transmission confirmed) or by overnight registered
mail, courier or express delivery service that maintains records of delivery,
addressed to the Parties at their respective addresses specified in Section
12.4.2 or to such other address as the Party to whom notice is to be given may
have provided to the other Party at least 10 days’ prior to such address taking
effect in accordance with this Section 12.  Such Notice shall be deemed to have
been received: (a) as of the date delivered by hand or by overnight registered
mail, courier or express delivery service; or (b) on the day sent by facsimile
provided that the sender had received confirmation of transmission (by facsimile
receipt confirmation or confirmation by telephone or email) prior to 6:00 p.m.
Eastern Time on such day (and if confirmation is received after 6:00 p.m.
Eastern Time, such Notice shall be deemed to have been delivered on the
following Business Day).  Any Notice delivered by facsimile shall be confirmed
by a hard copy delivered promptly thereafter.
 
12.4.2 Address for Notice.
 
If to Seller, to:
 
Merck Sharp & Dohme BV
Waarderweg 39
2031 BN
Haarlem
Netherlands
Attention: Managing Director
Facsimile: [***]
 
with a copy (which shall not constitute notice) to:
 
Merck Sharp & Dohme Corp.
One Merck Drive
Whitehouse Station, NJ 08889
United States of America
Facsimile:  [***]
Attention:  Office of Secretary
 
and to:
 
Covington & Burling LLP
1201 Pennsylvania Avenue, N.W.
Washington, DC  20004
Facsimile:  (202) 662-6291
Attention:  John Hurvitz
Michael J. Riella
 
If to Buyer, to:
 
Forest Laboratories Holdings Limited
Cumberland House
9th Floor
1 Victoria Street
Hamilton HM 11, Bermuda
Attention: Chief Legal Officer
Facsimile: [***]
 
with a copy (which shall not constitute notice) to:
 
Dentons US LLP
101 JFK Parkway, Suite 400
Short Hills, New Jersey 07078
Attention: John L. Cleary, II
Facsimile: (973) 912-7199




12.5 No Benefit to Third Parties.  The covenants and agreements set forth in
this Agreement are for the sole benefit of the Parties and their successors and
permitted assigns, and, except for the rights of Buyer Indemnitees and Seller
Indemnitees under Article 10, they shall not be construed as conferring any
rights on any other Persons.
 
12.6 Waiver and Non-Exclusion of Remedies.  Any term or condition of this
Agreement may be waived at any time by the Party that is entitled to the benefit
thereof, but no such waiver shall be effective unless set forth in a written
instrument duly executed by or on behalf of the Party waiving such term or
condition.  The waiver by any Party of any right hereunder or of the failure to
perform or of a breach by the other Party shall not be deemed a waiver of any
other right hereunder or of any other breach or failure by said other Party
whether of a similar nature or otherwise.  The rights and remedies provided
herein are cumulative and do not exclude any other right or remedy provided by
applicable Law or otherwise available except as expressly set forth herein.
 
12.7 Expenses. Except as otherwise specified herein or in the Asset Purchase
Agreement or in any other Ancillary Agreement, each Party shall bear any costs
and expenses incurred by it with respect to the transactions contemplated
herein.
 
12.8 Assignment.  Except as expressly set forth in this Agreement, neither Party
shall have the right or the power to assign, in whole or in part, any of its
rights, or delegate or subcontract the performance of any of its obligations
under this Agreement without the prior written authorization of the other Party,
which authorization shall not be unreasonably withheld, conditioned or delayed;
provided, however, that either Party may assign or delegate any or all of its
rights or obligations hereunder without such prior written authorization (a) to
an Affiliate or (b) to its successor in interest in connection with a merger,
consolidation or similar change of control transaction of such Party or any
divestiture due to considerations under Section 4.4 of the Asset Purchase
Agreement.  Further, Buyer may in any event grant sublicenses as provided in
Section 2.3.  Subject to the foregoing, it shall not be unreasonable for a Party
(the “Consenting Party”) to refuse to authorize any assignment or subcontract
proposed by the other Party (the “Assigning Party”) and that is not otherwise
provided for in this Agreement in the event that: [***].  Any permitted
assignment or delegation hereunder by a Party shall not relieve such Party of
any of its obligations under this Agreement, unless, with respect to an
assignment to a Third Party, such assignee agrees in writing to assume such
Party’s obligations under this Agreement, in which case such Party shall be
relieved of its obligations hereunder from and after the effective date of such
assignment and assumption.  Subject to the foregoing, this Agreement shall be
binding upon, inure to the benefit of, and be enforceable by, the Parties and
their respective successors and permitted assigns.
 
12.9 Use of Affiliates. Seller shall have the right to exercise its rights and
perform its obligations under this Agreement either itself or through any of its
Affiliates.
 
12.10 Amendment.  This Agreement may not be modified, amended, altered or
supplemented except upon the execution and delivery of a written agreement
executed by both Parties.
 
12.11 Independent Contractors. In the exercise of their respective rights, and
the performance of their respective obligations, under this Agreement, the
Parties are, and shall remain, independent contractors.  Nothing in this
Agreement shall be construed to constitute the Parties as partners, joint
venturers, or participants in a joint enterprise or undertaking, or to
constitute either of the Parties as the agent of the other Party for any purpose
whatsoever.  Neither Party shall bind, or attempt to bind, the other Party
hereto to any contract or the performance of any other obligation, or represent
to any Third Party that it is authorized to enter into any contract or binding
obligation on behalf of the other Party hereto.
 
12.12 Severability.  If any provision of this Agreement is held to be illegal,
invalid or unenforceable under any present or future Law, and if the rights or
obligations of either Party under this Agreement will not be materially and
adversely affected thereby, (a) such provision shall be fully severable, (b)
this Agreement shall be construed and enforced as if such illegal, invalid or
unenforceable provision had never comprised a part hereof, (c) the remaining
provisions of this Agreement shall remain in full force and effect and shall not
be affected by the illegal, invalid or unenforceable provision or by its
severance herefrom and (d) in lieu of such illegal, invalid or unenforceable
provision, there shall be added automatically as a part of this Agreement a
legal, valid and enforceable provision as similar in terms to such illegal,
invalid or unenforceable provision as may be possible and reasonably acceptable
to the Parties.
 
12.13 English Language.  This Agreement shall be written and executed in, and
all other communications under or in connection with this Agreement shall be in,
the English language.  Any translation into any other language shall not be an
official version thereof, and in the event of any conflict in interpretation
between the English version and such translation, the English version shall
control.
 
12.14 Counterparts.  This Agreement may be executed in any number of
counterparts, and each such counterpart hereof shall be deemed to be an original
instrument, but all such counterparts together shall constitute but one
agreement.  Delivery of an executed counterpart of a signature page of this
Agreement by facsimile or other electronic transmission shall be effective as
delivery of a manually executed original counterpart of this Agreement.
 
12.15 Entire Agreement.  This Agreement, together with the Schedules and
Exhibits expressly contemplated hereby and attached hereto, the Asset Purchase
Agreement and the other Ancillary Agreements, contain the entire agreement
between the Parties with respect to the transactions contemplated hereby and
supersede all prior agreements, understandings, promises and representations,
whether written or oral, between the Parties with respect to the subject matter
hereof.  In the event of any inconsistency between any such Schedules and
Exhibits and this Agreement, the terms of this Agreement shall govern.
 
12.16 Construction.  Except where the context otherwise requires, wherever used,
the singular includes the plural, the plural the singular, the use of any gender
shall be applicable to all genders and the word “or” is used in the inclusive
sense (and/or).  The captions of this Agreement are for convenience of reference
only and in no way define, describe, extend or limit the scope or intent of this
Agreement or the intent of any provision contained in this Agreement.  The term
“including” as used herein does not limit the generality of any description
preceding such term, and is deemed to mean “including without limitation”.  The
language of this Agreement shall be deemed to be the language mutually chosen by
the Parties and no rule of strict construction shall be applied against either
Party.  Unless otherwise specified or where the context otherwise requires, (a)
references in this Agreement to any Article, Section, Schedule or Exhibit are
references to such Article, Section, Schedule or Exhibit of this Agreement; (b)
references in any Section to any clause are references to such clause of such
Section; (c) “hereof,” “hereto,” “hereby,” “herein” and “hereunder” and words of
similar import when used in this Agreement refer to this Agreement as a whole
and not to any particular provision of this Agreement; (d) references to a
Person are also to its permitted successors and assigns; (e) references to a Law
include any amendment or modification to such Law and any rules or regulations
issued thereunder, in each case, as in effect at the relevant time of reference
thereto; (f) references to any agreement, instrument or other document in this
Agreement refer to such agreement, instrument or other document as originally
executed or, if subsequently amended, replaced or supplemented from time to
time, as so amended, replaced or supplemented and in effect at the relevant time
of reference thereto; and (g) references to monetary amounts are denominated in
United States Dollars.
 
 
 
[Signature page follows]
 

 
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first set forth above.
 
 
 
MERCK SHARP & DOHME
BV                                                                           FOREST
LABORATORIES
                                                                           HOLDINGS
LIMITED
 
By:/s/ M.L.P.J.
Mol-Arts                                                      By: /s/ Francis I.
Perier, Jr.                                                      
 
Name: M.L.P.J.
Mol-Arts                                                      Name: Francis I.
Perier, Jr.                                                                
 
Title: General Manager, MSD
Oss                                                                      Title:
Secretary                                                      
 
 
 
 
 

 
 
 

--------------------------------------------------------------------------------

 

SCHEDULE 1:
 
SELLER MARKS
 
 
“Merck Sharp & Dohme Corp., a subsidiary of Merck & Co., Inc.,
Whitehouse Station, NJ 08889, USA”.
 
 
“MSD Oss B.V., a subsidiary of Merck & Co., Inc.”
 
 
 
[Missing Graphic Reference]
 
 

 
 
 

--------------------------------------------------------------------------------

 

SCHEDULE 2:
 
TRADEMARK USAGE GUIDELINES
 
 
 
In order for the Licensed Trademarks to maintain their value and enforceability,
they must be used in the proper way on packaging and labeling, in advertising
and promotional materials, and on websites and other Internet uses. The
following guidelines and standards must be followed in order to achieve this
objective, as well to clarify usage of the Licensed Domain Name.
 
[***]


 

 
 
 

--------------------------------------------------------------------------------

 

[***]
 

 
 
 

--------------------------------------------------------------------------------

 
